Citation Nr: 0022018	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-06 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
cervical spondylosis with myelopathy, C3-4 and C4-5 
discogenic disease, status post cervical discectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO granted entitlement to service connection 
for cervical spondylosis with myelopathy, C3-4 and C4-5 
discogenic disease, status post cervical discectomy.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board finds that the veteran's claim of 
entitlement to an initial evaluation in excess of 10 percent 
for his service-connected cervical spine disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

The veteran's cervical spine disability has been assigned a 
10 percent rating pursuant to either Diagnostic Code (DC) 
5290 or 5293.  Under DC 5290, slight limitation of the 
cervical spine warrants a 10 percent evaluation.  Moderate 
limitation of cervical spine motion warrants a 20 percent 
evaluation, and severe limitation warrants a 30 percent 
evaluation.  DC 5293 provides for a noncompensable rating 
when intervertebral disc syndrome is postoperative and cured.  
A 10 percent evaluation is warranted when this disorder is 
mild.  A 20 percent rating is for assignment for moderate 
intervertebral disc syndrome, with recurring attacks.  

For a 40 percent rating, intervertebral disc syndrome must be 
severe with recurring attacks and with intermittent relief.  
A 60 percent rating is warranted when intervertebral disc 
syndrome is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  

The Court has held that, when a veteran alleges he suffers 
pain due to a service-connected musculoskeletal disability in 
which the degree of disability is based on consideration of 
limitation of motion, an examiner's report should assess the 
degree of functional loss, if any, due to pain , weakened 
movement, excess fatigability or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In December 1997, the Acting 
General Counsel of the VA held that the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must be considered 
examiner failed to render comments prescribed by DeLuca.  The 
examiner's impression was cervical spondylosis with 
myelopathy and C3-4 and C4-5 discogenic disease, status post 
cervical discectomy in January 1986 and April 1990.  The 
examiner noted that the veteran presented with subjective 
factors of pain and stiffness.  Objective factors included 
surgical scars, muscle spasm, and diminished range of motion 
of the cervical spine.  Specifically, the veteran complained 
of painful motion in all directions of the cervical spine, 
and he reported constant cervical spine weakness, fatigue, 
lack of endurance, and stiffness.  The examiner, however, 
provided no additional clinical findings regarding functional 
loss due to pain, or weakened movement, excess fatigability, 
or incoordination.  

Additionally, it appears that the examination was conducted 
without benefit of review of the veteran's claims file.  The 
examiner appears to have recorded the veteran's subjective 
reports of his clinical history.  At no time did the examiner 
indicate that the veteran's claims file had been reviewed in 
conjunction with the examination.

The fact that the August 1998 independent medical examination 
of the veteran was conducted without access to his claims 
file renders the subject examination inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (1999) ("It is 
...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) ("[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added).  Accordingly, further development is 
warranted.

Under the circumstances, the case is REMANDED to the RO for 
the following actions:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
cervical spine disability.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected cervical spine disability.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

All clinical findings pertaining to the 
cervical spine should be reported in 
detail.  The examiner should conduct 
range of motion testing of the cervical 
spine, specifying the range of motion in 
degrees, and comment as to whether there 
is slight, moderate, or severe limitation 
of motion of the cervical spine.  The 
examiner should comment as to whether the 
cervical intervertebral disc syndrome is 
mild, moderate, severe, or pronounced in 
degree.  The examiner should also comment 
on the effects of the cervical spine 
disorder upon the veteran's ordinary 
activity and on how it impairs him 
functionally, particularly in the work-
place, specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1999), as applicable.  



It is requested that the examiner provide 
explicit responses to the following 
questions:

(a) Does the service-connected 
cervical spine disability involve 
only the joint structure, or does it 
also involve the muscles and nerves?

(b) Does the service-connected 
cervical spine disability cause 
weakened movement, excess 
fatigability, and incoordination, and 
if so, can the examiner comment on 
the severity of these manifestations 
on the ability of the veteran to 
perform average employment in a civil 
occupation?  If the severity of these 
manifestations cannot be quantified, 
the examiner must so indicate.

(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected cervical spine disability, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
cervical spine disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected cervical 
spine disability.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the service-
connected cervical spine disability, 
and if such overlap exists, the 
degree to which the nonservice-
connected problem creates functional 
impairment that may be dissociated 
from the impairment caused by the 
service-connected cervical spine 
disability.  If the functional 
impairment created by the nonservice-
connected problem cannot be 
dissociated, the examiner should so 
indicate.  The examiner must be 
requested to express an opinion as to 
impact of the service-connected 
cervical spine disability on the 
veteran's ability to work.  Any 
opinions express by the examiner must 
be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
aforementioned requested development 
action has been completed.  In 
particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 10 
percent for cervical spondylosis with 
myelopathy, C3-4 and C4-5 discogenic 
disease, status post cervical discectomy.  

The RO should document its consideration 
of the applicability of Fenderson v. 
West, 12 Vet. App. 119 (1999), referable 
to assignment of "staged" ratings when 
the appeal has been filed from the 
initial grant of service connection for 
the subject disability, and 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (1999)

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is notified that failure to report for a scheduled VA 
examination may result in the denial of his claim for 
increased compensation.  38 C.F.R. § 3.655 (1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 8 -


